Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on August 1, 2022.
Claims 1-4 are currently pending.  Claims 1-3 have been amended.  Entry of this amendment is accepted and made of record.
Claim Objections
Regarding claim 1, the phrase “wherein the light harvester is positioned in the bath without regard to the orientation of the light harvester relative to any ambient light source” has not been given patentable weight as it does not further provide structure to the probe assembly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the light harvester is positioned in the bath without regard to the orientation of the light harvester relative to any ambient light source”. This limitation has not been described in the Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0089768) (hereinafter Wu) in view of Herbert (US 2008/0043809) (hereinafter Herbert) in further view of Baier (US 2010/0012645) (hereinafter Baier).
Regarding claim 1, Wu teaches a sous vide probe assembly (wireless temperature sensor) (300) for providing body (food) (154) temperature data corresponding to a sous vide cooking process to a remote interrogator (temperature control) (105) outside (container) of a bath containing the body (food) (154) (see Abstract and paragraphs 0013 and 0018), the sous vide probe assembly comprising:
 a rigid member having a first end (lower portion) (330), a second end (upper portion) (310), and a shaft (middle portion) (320) extending therebetween (see Figures 2-4 and paragraphs 0027-0028);
a first sensor (temperature sensing mechanism) (334) at the first end for providing temperature data related to the interior of the body (food) (154) (see Figure 3); 
a radio frequency transmitter (wireless radio/Radio Frequency) (318) at the second end (upper portion) (310) of the rigid member for providing temperature data to a remote interrogator (temperature control) (105) through the bath (container) (114) (see Figure 3 and paragraphs 0026-0028); 
a chip (controller) (316) on the second end (upper portion) (310) for receiving temperature data from the first sensor (temperature sensing mechanism) (334), the chip (controller) (316) storing said temperature data to provide to the transmitter (wireless radio/Radio Frequency) (318) (see Figures 2-5 and paragraphs 0027 and 0032). 
However, Wu does not explicitly teach the sous vide probe assembly being battery-free and using ambient light source, a second sensor at the second end for providing temperature data related to the body; the chip receiving temperature data from the second sensor and a light harvester on the second end for receiving power for the chip and the radio frequency transmitter, wherein the light harvester is positioned in the bath without regard to the orientation of the light harvester relative to any ambient light source.
Herbert teaches a second sensor (154a) at the second end for receiving temperature data related to the body (exterior object portion) (see Figure 9 and paragraphs 0055 and 0061-0064) and the chip (circuitry) (108) receiving temperature data from the second sensor (see Figure 6 and paragraph 0049).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by Wu with a second sensor at the second end for receiving temperature data related to the body and the chip receiving temperature data from the second sensor as taught by Herbert. One would be motivated to make this combination in order to calculate and/or display a temperature profile. A temperature profile is particularly useful since partial cooking during warming or defrosting is a recurring problem in home and commercial food preparation. Providing a temperature profile allows a user to determine if the temperature measurements indicate unwanted cooking or warming is taking place, or is projected to take place within a predetermined time.
However, Wu as modified by Herbert does not explicitly teach the sous vide probe assembly being battery-free and using ambient light source; and a light harvester on the second end for receiving power for the chip and the radio frequency transmitter, wherein the light harvester is positioned in the bath without regard to the orientation of the light harvester relative to any ambient light source.
Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) and
emitting means (21) (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044).
It would have been obvious to one with ordinary skill in the art before the effective filing date of
the claimed invention to modify the probe assembly as taught by the prior combination with a light harvester on the second end as taught by Baier to power the chip and the radio frequency transmitter. One would be motivated to make this combination in order to provide a probe assembly that can work and withstand high temperatures, to reduce the complexity of the device (e.g. structure required to enable replacing or recharging battery) and to reduce maintenance concerns due to absence of moving parts (e.g. removable cap or cover to replace battery).
With respect to the light harvester being positioned in the bath without regard to the orientation of the light harvester relative to any ambient light source, the recitation has not been given patentable weight as it does not further provide structure to the probe assembly.  The combination of Wu in view of Herbert and Baier provides the light harvester being positioned in the bath without regard to the orientation of the light harvester relative to any ambient light source, as the light harvester will receive any surrounding ambient light. 
With respect to the probe being sous vide probe for a sous vide cooking process, the recitation
that the probe is a sous vide probe for a sous vide cooking process has not been given patentable weight
because the recitation occurs in the preamble. A preamble is generally not accorded any patentable
weight where it merely recites the purpose of a process or the intended use of a structure, and where the
body of the claim does not depend on the preamble for completeness but, instead, the process steps or
structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976)
and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this case, the recitation that
the probe is for a sous vide cooking process recites the intended use of the device, and the body of the
claim does not depend on the sous vide for completeness but, instead, the structural limitations are able
to stand alone.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Herbert and Baier in further view of Matsumoto et al. (US 2009/0242545) (hereinafter Matsumoto).
Regarding claim 3, Wu teaches a sous vide probe and interrogator assembly for monitoring temperature data of at least the interior of a body in a bath during a sous vide cooking process (see Abstract and paragraphs 0013 and 0018), the sous vide assembly comprising:
a remote interrogator (electronic device) (1200) (see Figure 6 and paragraph 0038) outside of a bath containing a boy comprising: 
a controller (microprocessor) (1238) (see paragraph 0026); and 
a transceiver (wireless radio) (see paragraph 0026), the transceiver (wireless radio) including an antenna (it is understood that the wireless radio has an associated antenna (see Figures 1-3 and paragraph 0026);
a probe assembly (wireless temperature sensor) (300) for providing body (food) (154) temperature data to the remote interrogator outside of a bath (container) (150) containing the body, the probe assembly (wireless temperature sensor) (300) comprising:
a rigid member having a first end (lower portion) (330), a second end (upper portion) (310), and a shaft (middle portion) (320) extending therebetween (see Figure 3 and paragraphs 0027-0028),
a first sensor (temperature sensing mechanism) (334) at the first end for providing temperature data related to the interior of the body (food) (154) (see Figure 3 and paragraph 0029); 
a light transmitter (wireless radio/IR) (318) at the second end for relaying temperature data received by the first sensor (temperature sensing mechanism) (334) (see Figure 3 and paragraphs 0026-0028); 
a chip (controller) (316) on the second end (upper portion) (310) for receiving temperature data from the first sensor (temperature sensing mechanism) (334), the chip (controller) (316) storing said temperature data to provide to the light transmitter (infrared) (318) (see Figures 2-5 and paragraphs 0027 and 0032). 
However, Wu does not explicitly teach an emitter for transmitting light energy; a second sensor at the second end for receiving temperature data corresponding to the surface of the body; the chip receiving data from the second sensor, the light transmitter relaying temperature data received by the second sensor and a light harvester on the second end for receiving power for the chip and the light transmitter from the emitter on the remote interrogator.
Herbert teaches a second sensor (154a) at the second end for receiving temperature data corresponding to the surface of the body  (exterior body portion) and the chip receiving data from the second sensor (154a) (see Figure 9 and paragraphs 0055 and 0061-0064).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by Wu with a second sensor at the second end for receiving temperature data corresponding to the surface of the body and the chip receiving data from the second sensor, the light transmitter relaying temperature data received by the second sensor as taught by Herbert. One would be motivated to make this combination in order to calculate and/or display a temperature profile. A temperature profile is particularly useful since partial cooking during warming or defrosting is a recurring problem in home and commercial food preparation. Providing a temperature profile allows a user to determine if the temperature measurements indicate unwanted cooking or warming is taking place, or is projected to take place within a predetermined time.
However, Wu as modified by Herbert does not explicitly teach the probe being a battery-free probe, an emitter for transmitting light energy and a light harvester on the second end for receiving power for the chip and the light transmitter from the emitter on the remote interrogator.
Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) and emitting means (21) (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by the prior combination with a light harvester on the second end as taught by Baier to power the chip and the light transmitter. One would be motivated to make this combination in order to provide a probe assembly that can work and withstand high temperatures, to reduce the complexity of the device (e.g. structure required to enable replacing or recharging battery) and to reduce maintenance concerns due to absence of moving parts (e.g. removable cap or cover to replace battery).
However, Wu as modified by Herbert and Baier does not explicitly teach an emitter for transmitting light energy and the light harvester receiving power from the emitter on the remote interrogator.
Matsumoto teaches the transceiver (transmitting and receiving unit) (12) including an antenna (antenna) (11a) and an emitter (light source) (16a) for transmitting light energy and the light harvester (solar cells) (51,52…, 5n) receiving power from the emitter (light source) (16a) on the remote interrogator (computer) (14) (see Figure 4 and paragraphs 0019, 0037 and 0046). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by the prior combination with an emitter for transmitting light energy and the light harvester receiving power from the emitter on the remote interrogator as taught by Matsumoto. One would be motivated to make this combination in order to provide the light harvester with an alternative light source.
With respect to the probe being sous vide probe for a sous vide cooking process, the recitation that the probe is sous vide probe for a sous vide cooking process has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this case, the recitation that the probe is for a sous vide cooking process recites the intended use of the device, and the body of the claim does not depend on the sous vide for completeness but, instead, the structural limitations are able to stand alone.
Regarding claim 4, Wu further teaches the interrogator further comprising a user interface (display) (1222) for providing a display related to the temperature data to a user (see paragraph 0038).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Herbert in view of Lawler, Jr. (US 2018/0058940) (hereinafter Lawler, Jr.) in view of Baier and in further view of Matsumoto.
Regarding claim 2, Wu teaches a sous vide probe assembly (wireless temperature sensor) (300) for providing temperature data corresponding to interior temperatures for a body (food) (154) residing in a bath (container) (150) for a sous vide cooking process, and for enabling temperature data to be transmitted to remote interrogator (receiver) (1212) (see Abstract and paragraphs 0013 and 0018), the sous vide probe assembly comprising:
a) a rigid member comprising a first end (lower portion) (330), a second end (upper portion) (310), and a shaft (middle portion) (320) extending therebetween (see Figures 2-4 and paragraphs 0027-0028);
 	b) a first sensor (temperature sensing mechanism) (334) at the first end for receiving temperature data corresponding to the interior of the body (food) (154) (see Figure 3 and paragraph 0029); 
d) an light transmitter (infrared) (318) at the second end for relaying temperature data received from the first sensor (see Figures 3 and 5 and paragraph 0027); e) a chip (controller) (316) on the second end (upper portion) (310) for receiving temperature data from the first sensor (temperature sensing mechanism) (334), the chip (controller) (316) storing said temperature data to provide to the transmitter (infrared) (316) (see Figures 2-5 and paragraphs 0027 and 0032).
However Wu does not explicitly teach the probe being a battery free probe, the first end to be inserted into the body and the second end being outside the body, a second sensor at the second end for receiving temperature data corresponding to the surface of the body, the light transmitter being a LED and relaying temperature data from the second sensor, the chip receiving temperature data from the second sensor, and a light harvester on the second end for receiving power for the chip and the light transmitter from an emitter on the remote interrogator.
Herbert teaches the first end (tip) (152) to be inserted into the body and the second end being outside the body (see Figure 9), a second sensor (154a) at the second end for receiving temperature data corresponding to the surface of the body (exterior object portion) (see Figure 9 and paragraphs 0055 and 0061-0064) and the chip (circuitry) (108) receiving temperature data from the second sensor (see Figure 6 and paragraph 0049).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by Wu with the first end to be inserted into the body and the second end being outside the body, a second sensor at the second end for receiving temperature data corresponding to the surface of the body, and the chip receiving temperature data from the second sensor as taught by Herbert. One would be motivated to make this combination in order to calculate and/or display a temperature profile. A temperature profile is particularly useful since partial cooking during warming or defrosting is a recurring problem in home and commercial food preparation. Providing a temperature profile allows a user to determine if the temperature measurements indicate unwanted cooking or warming is taking place, or is projected to take place within a predetermined time.
However, Wu as modified by Herbert does not explicitly teach the light transmitter being a LED and relaying temperature data from the second sensor. 
Lawler, Jr. teaches the light transmitter being a LED and relaying temperature data received from sensors (see paragraphs 0012, 0049 and 0149).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the light transmitter as taught by the prior combination with a LED as taught by Lawler, Jr. and relay data received from the first sensor and the second sensor.  One would be motivated to make this combination in order to reduce cost by providing a low cost optical component.
However, Wu as modified by Herbert and Lawler, Jr. does not explicitly teach the probe being a battery-free probe and a light harvester on the second end for receiving power for the chip and the light transmitter from an emitter on the remote interrogator.
Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by the prior combination with a light harvester on the second end as taught by Baier to power the chip and the light transmitter from ambient illumination. One would be motivated to make this combination in order to provide a probe assembly that can work and withstand high temperatures, to reduce the complexity of the device (e.g. structure required to enable replacing or recharging battery) and to reduce maintenance concerns due to absence of moving parts (e.g. removable cap or cover to replace battery).
However, Wu as modified by Herbert and Lawler, Jr. and Baier does not explicitly teach the light harvester receiving power from an emitter on the remote interrogator.
Matsumoto teaches the light harvester (solar cells) (51,52…, 5n) receiving power from the emitter (light source) (16a) on the remote interrogator (computer) (14) (see Figure 4 and paragraphs 0019, 0037 and 0046). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by the prior combination with the light harvester receiving power from an emitter on the remote interrogator as taught by Matsumoto. One would be motivated to make this combination in order to provide the light harvester with an alternative light source.
With respect to the probe being sous vide probe for a sous vide cooking process, the recitation that the probe is sous vide probe for a sous vide cooking process has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this case, the recitation that the probe is for a sous vide cooking process recites the intended use of the device, and the body of the claim does not depend on the sous vide for completeness but, instead, the structural limitations are able to stand alone.
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
Regarding Applicants arguments in page 5 of the Remarks that “modifying Wu to include the teachings of Herbert and Baier would not arrive at the elements of claims1-4, as presently claimed, and indeed would lead away from the teachings of those claims. That is, Wu teaches the use of a battery and a battery indicator (figure element 315) that is located at the border of the middle portion 320 and the upper portion 310. It does not operate using a battery free power source (e.g., a light harvester) as claimed.” This argument is not persuasive.
The Examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It must be noted that Wu as modified by Herbert and Baier discloses the invention as claimed. The fact that Wu discloses additional structure, i.e. a battery and a battery indicator, not claimed is irrelevant.
Regarding Applicant’s arguments in page 6 of the Remarks that “Wu, as stated in its summary and abstract, work upon the principal of battery storage of energy. It discusses the availability of user replaceable batteries [Wu, 0016] and the importance of low battery level monitors [Wu, 0017]. To add a light harvester and remove the battery so as to make the device battery free would change the principal of that primary reference. Thus, the cited combination cannot create a prima facie case of obviousness.” This argument is not persuasive.  
The Examiner respectfully submits that Wu as modified by Herbert and Baier does not change the principle of operation of Wu. In this case, Baier is only used as a secondary reference for teaching a light harvester used in a temperature sensing probe. The combination of Wu in view of Herbert in further view of Baier only requires replacing a battery power source with a light harvester, a slight modification very well known in the art.  It must be noted that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). The equivalence of a battery and a light harvester for their use in the power supplying art and the selection of any of these known equivalents to supply power to a temperature sensor would be within the level of ordinary skill in the art. The temperature sensor will perform equally as well with a light harvester being a power supply. 
The Examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	Regarding Applicant’s arguments in page 6 of the Remarks that “one of ordinary skill in the art would not view the claimed light harvester and a battery as equivalents. For instance, the cited Baier reference mentions the use of a battery only once [Baier, 0003] and at that point mentions that such an approach is unsuitable for cooking in an oven at temperatures over 200 degrees Celsius. Moreover, the Baier reference mentions the importance of having a light harvester in a fixed, perpendicular orientation relative to a light source [Baier, 0016] which would not be practical in the sous vide environment of the claimed invention. In addition, the type of energy generation that is apparently envisioned for Baier would be insufficient for the present application. That is, the thermogenerator of the Baier operates upon a temperature difference that simply would not exist in sous vide applications. [See Baier, 0010]. Similarly, the oven light providing the energy in the solar cell embodiment envisions capturing additional energy through capturing energy from the radiant heating device of the oven itself [Baier, 0017]. In sum, the there is nothing in to suggest using the Baier solar cell embodiment interchangeably with the battery configuration of Wu to arrive at a battery-free light harvester as claimed. Thus, the combination of Baier and Wu does not arrive at the battery free probe powered by a light harvester required of claims 1-4.”  This argument is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner asserts that the fact that Baier mentions a thermogenerator, the light harvester in a fixed, perpendicular orientation relative to a light source, a battery only once or that such an approach would be unsuitable for cooking in an oven at temperatures over 200 degrees Celsius, does not preclude the use of a light harvester in the probe assembly as disclosed by Wu.  In this case, Baier is only used as a secondary reference for teaching a light harvester used in a temperature sensing probe. The combination of Wu in view of Herbert in further view of Baier only requires replacing a battery power source with a light harvester, a slight modification very well known in the art.  It must be noted that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). The equivalence of a battery and a light harvester for their use in the power supplying art and the selection of any of these known equivalents to supply power to a temperature sensor would be within the level of ordinary skill in the art. The temperature sensor will perform equally as well with a light harvester being a power supply. 
The Examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/
Examiner, Art Unit 2855  




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855